Case 1:20-cv-01172-RM-MEH Document 42 Filed 01/12/21 USDC Colorado Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 20-cv-01172-RM-MEH

  BRYCE WATKINS,

          Plaintiff,

  v.

  DOUGLAS COUNTY, COLORADO,
  BRIAN WUNDERLICH, in his individual capacity,
  KEVIN NICHOLS, in his individual capacity, and
  TAMMY BLACK, in her individual capacity,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

          This case brought under 42 U.S.C. § 1983 is before the Court on the Recommendation of

  United States Magistrate Judge Michael E. Hegarty (ECF No. 35) to grant in part and deny in

  part Defendants’ Motion to Dismiss Complaint (ECF No. 23). Plaintiff has filed objections to

  the Recommendation (ECF No. 38), and Defendants have responded to those objections (ECF

  No. 41). For the reasons below, the Court overrules Plaintiff’s objections and accepts the

  Recommendation in its entirety.

  I.      LEGAL STANDARDS

          Pursuant to Fed. R. Civ. P. 72(b)(3), this Court reviews de novo any part of the

  magistrate judge’s recommendation that is properly objected to. An objection is proper only if it

  is sufficiently specific “to focus the district court’s attention on the factual and legal issues that

  are truly in dispute.” United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir.
Case 1:20-cv-01172-RM-MEH Document 42 Filed 01/12/21 USDC Colorado Page 2 of 13




  1996). “In the absence of a timely objection, the district may review a magistrate’s report under

  any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991).

         In evaluating a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court must accept as

  true all well-pleaded factual allegations in the complaint, view those allegations in the light most

  favorable to the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. Brokers’

  Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136 (10th Cir. 2014); Mink v. Knox,

  613 F.3d 995, 1000 (10th Cir. 2010). The complaint must allege a “plausible” right to relief.

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 569 n.14 (2007); see also id. at 555 (“Factual

  allegations must be enough to raise a right to relief above the speculative level.”). Conclusory

  allegations are insufficient, Cory v. Allstate Ins., 583 F.3d 1240, 1244 (10th Cir. 2009), and

  courts “are not bound to accept as true a legal conclusion couched as a factual allegation,”

  Twombly, 550 U.S. at 555 (quotation omitted).

  II.    BACKGROUND

         Plaintiff’s claims stem from his arrest inside his own home the day after his wife filed a

  domestic violence report with the Douglas County Sheriff’s Office. No party objected to the

  magistrate judge’s recitation of the relevant background information, which the Court

  incorporates herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). For

  present purposes, the Court provides the following summary. After Plaintiff’s wife called the

  sheriff’s office to report that Plaintiff had returned home, Defendants Nichols, Black, and

  Wunderlich were dispatched to the home. Defendant Nichols spoke with Plaintiff’s wife in a

  nearby park, and she provided the four-digit code to open the garage and front door. During

  their conversation, Plaintiff’s wife received a call from Plaintiff on her cell phone. Defendant


                                                   2
Case 1:20-cv-01172-RM-MEH Document 42 Filed 01/12/21 USDC Colorado Page 3 of 13




  Nichols answered the call and asked Plaintiff to come out to speak with the officers. Plaintiff

  refused, stating that he was going to take a shower and then ending the call. Over the police

  radio, Defendant reported this interaction to the other officers. According to Plaintiff, he told

  Defendant Nichols that the officers could not enter his home without a warrant. However, there

  is no allegation that Defendant Nichols conveyed such a statement to the other officers.

         Next, while Plaintiff’s wife remained at the park, the officers opened the garage door and

  entered the garage. Following an apparent inquiry from Defendant Wunderlich, the ranking

  officer, Defendant Nichols returned to the park to obtain Plaintiff’s wife’s express consent to

  enter the home, which she readily provided. Defendant Nichols returned to the home and

  relayed her express consent. The officers then entered the home through the garage with tasers

  drawn, announcing themselves loudly. Plaintiff emerged at the stairs wearing only a towel,

  asking what was going on, and yelling, “This is my house!” Moments later, the officers tackled

  and arrested Plaintiff.

         In his second amended complaint, Plaintiff asserts an unlawful entry and search claim

  against the individual Defendants, an excessive force claim against the individual Defendants, a

  municipal liability claim against Defendant Douglas County, and a supervisory liability claim

  against Defendant Wunderlich. Adopting the magistrate judge’s Recommendation will leave

  only an unlawful entry claim against Defendants Nichols and Black and an excessive force claim

  against the individual Defendants.




                                                   3
Case 1:20-cv-01172-RM-MEH Document 42 Filed 01/12/21 USDC Colorado Page 4 of 13




  III.   ANALYSIS

         A.      Defendants’ Exhibits

         As a threshold matter, Plaintiff objects to the Court’s consideration of four exhibits

  attached to Defendants’ motion: (1) the video from Defendant Nichols’ body camera, (2) a plea

  deal pertaining to the state court proceedings against Plaintiff, (3) a transcript of a suppression

  hearing that was part of those proceedings, and (4) a declaration purporting to authenticate the

  body camera video. A court may consider matters outside the pleadings without converting a

  motion to dismiss into a motion for summary judgment only if they are referred to in the

  complaint, central to a claim, and indisputably authentic. GFF Corp. v. Associated Wholesale

  Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).

         Here, the magistrate judge considered only a portion of the body camera video showing a

  short conversation between Defendants Nichols and Black on Plaintiff’s front porch, during most

  of which their bodycams were muted. When the audio resumed, Defendant Nichols made a

  statement indicating that he had not obtained Plaintiff’s wife’s express consent to enter the home.

  The Court agrees with the magistrate judge’s determination that the complaint specifically refers

  to the officers’ muting of their bodycams during the conversation. (ECF No. 1 at ¶¶ 44, 45, 46.)

  Moreover, the conversation is undeniably central to Plaintiff’s assertion that these officers knew

  they did not have consent to enter his home, and there is no dispute as to the authenticity of this

  portion of the video. Accordingly, the Court finds that this portion of the video as well as the

  related declaration are properly considered at this stage.

         The magistrate judge found that he could take judicial notice of the plea deal, even

  though it is not referenced in the complaint. Plaintiff makes no specific objection as to any


                                                    4
Case 1:20-cv-01172-RM-MEH Document 42 Filed 01/12/21 USDC Colorado Page 5 of 13




  portion of the Recommendation that directly relies on or relates to the plea deal, and the Court

  finds there is no need to consider it in resolving the motion to dismiss.

          And the Court agrees with the magistrate judge’s determination that the complaint

  specifically refers to the state court suppression hearing, where the state court judge concluded

  that officers lacked valid consent to enter Plaintiff’s garage and home. (Id. at ¶¶ 120, 121, 122,

  123.) However, even though the magistrate judge concluded that the transcript of that

  proceeding could be considered, the Court finds it is unnecessary to do so at this stage, as no

  statements from the suppression hearing have any bearing on Defendants’ motion to dismiss the

  federal claims Plaintiff brings in this case.

          B.      Qualified Immunity

          Plaintiff argues that the magistrate judge erred by concluding that Defendant Black is

  entitled to qualified immunity on the unlawful entry claim with respect to her entry into the

  house (but not with respect to her entry into the garage) and that Defendant Wunderlich is

  entitled to qualified immunity on this claim completely. To overcome a qualified immunity

  defense, the plaintiff must show that (1) the defendant’s conduct violated a constitutional right,

  and (2) it was clearly established at the time of the violation that such conduct constituted a

  violation of that right. See Perea v. Baca, 817 F.3d 1198, 1202 (10th Cir. 2016). For a

  constitutional right to be clearly established, its contours must be sufficiently clear that a

  reasonable official would understand that what he or she is doing violates that right. A.M. v.

  Holmes, 830 F.3d 1123, 1135 (10th Cir. 2016). Although the Fourth Amendment generally

  prohibits warrantless entry of a person’s home, no constitutional violation occurs when officers




                                                     5
Case 1:20-cv-01172-RM-MEH Document 42 Filed 01/12/21 USDC Colorado Page 6 of 13




  enter a home with a reasonable belief that a person with authority over the premises has

  voluntarily consented. See Illinois v. Rodriguez, 497 U.S. 177, 186 (1990).

          Here, the magistrate judge determined Plaintiff failed to allege facts showing Defendant

  Wunderlich did not have a reasonable belief that the officers had valid consent to enter the

  garage and the house, and therefore he is entitled to qualified immunity on the unlawful entry

  claim. The magistrate judge also determined that, due to the conversation on the front porch

  between Defendant Nichols and Defendant Black, a genuine dispute exists as to whether

  Defendant Black reasonably believed the officers had valid consent to enter the garage. But the

  magistrate judge found, nonetheless, that Plaintiff did not allege facts showing that she did not

  have a reasonable belief that they had valid consent to enter the house, after Defendant Nichols

  returned from speaking with Plaintiff’s wife a second time and conveyed to them that she had

  given her express consent. Accordingly, the magistrate judge determined that none of Defendant

  Wunderlich’s conduct violated Plaintiff’s constitutional right to be free from unreasonable

  searches and seizures and that none of Defendant Black’s conduct, upon entering the house,

  violated that right.

          Plaintiff argues that the magistrate judge erred by concluding Defendants Wunderlich and

  Black are entitled to qualified immunity, citing Georgia v. Randolph, 547 U.S. 103 (2006), to

  establish a violation of his constitutional rights. Randolph holds “that warrantless search of a

  shared dwelling for evidence over the express refusal of consent by a physically present resident

  cannot be justified as reasonable as to him on the basis of consent given to the police by another

  resident.” Id. at 120. The Randolph case involved a “disputed invitation” by a separated

  husband and wife who stood at the door of the residence and accused each other of abusing drugs


                                                   6
Case 1:20-cv-01172-RM-MEH Document 42 Filed 01/12/21 USDC Colorado Page 7 of 13




  and alcohol. Id. at 107. When police asked the husband for permission to search the house, he

  “unequivocally refused,” so they asked the wife, who “readily gave” her consent. Id.

         Plaintiff’s reliance on Randolph in this context, however, is misplaced. The Supreme

  Court has stated that Randolph “applies only when the objector is standing in the door saying

  ‘stay out’ when officers propose to make a consent search.” Fernandez v. California, 571 U.S.

  292, 306 (2014). That is not what occurred here. With respect to the officers’ entry into his

  home, Plaintiff was not “physically present” when his wife’s express consent was given or when

  the entry occurred. Cf. Randolph, 547 U.S. at 108. It is well established that “the consent of one

  who possesses common authority over premises or effects is valid as against the absent,

  nonconsenting person with whom that authority is shared.” United States v. Matlock, 415 U.S.

  164, 170 (1974). Plaintiff cites no authority construing the physical presence requirement from

  Randolph so broadly as to include mere presence somewhere inside the premises to be entered.

  Such an interpretation is clearly at odds with the statement from Fernandez quoted above.

  Moreover, such a rule would undermine the rationale behind Randolph, where the Court, for

  pragmatic reasons, declined “to hold that reasonableness required the police to take affirmative

  steps to find a potentially objecting co-tenant before acting on the permission they had already

  received.” 547 U.S. at 122.

         Further, there are no factual allegations supporting Plaintiff’s contention that Defendants

  Wunderlich and Black knew Plaintiff had “unequivocally refused” to consent when they entered

  the house. From these Defendants’ perspective, Plaintiff had merely refused (over the phone) to

  come out to meet them, stated that he was going to take a shower, and abruptly ended the call

  with Defendant Nichols. Plaintiff was not at the door telling the officers to stay out. Plaintiff


                                                   7
Case 1:20-cv-01172-RM-MEH Document 42 Filed 01/12/21 USDC Colorado Page 8 of 13




  cites no authority for the proposition that the officers were required to infer that “[h]e obviously

  wanted the individual Defendants to leave him alone in his home.” (ECF No. 38 at 10.) In

  Illinois v. Rodriguez, 497 U.S. 177, 179-80 (1990), police obtained valid consent to enter the

  defendant’s apartment and arrest him when a person who had lived there with him for several

  months went with them to the apartment and used a key to unlock the door for them, telling them

  he was asleep inside. Assuming the defendant in that case would have preferred to continue

  sleeping rather than be arrested, Plaintiff’s rationale would have precluded the officers from

  entering the apartment in that case.

          Plaintiff’s attempt to distinguish Rodriguez by arguing that the defendant in that case

  never communicated his lack of consent for the police to enter his home before they entered it is

  unavailing because, again, the allegations do not establish that Plaintiff communicated his lack of

  consent to anyone besides Defendant Nichols, and he was clearly not standing at the door telling

  the officers to stay out. Plaintiff cites no authority for the proposition that the mere desire to be

  left alone is sufficient to revoke valid consent to entry, which these officers obtained from

  Plaintiff’s wife.

          Plaintiff also argues that the officers should have left immediately once he met them at

  the stairs inside his home. (Id. at 11.) But at that point the entry had already occurred.

  Moreover, as the magistrate judge noted, the revocation cases Plaintiff relies on involve consent

  given and revoked by the same person. (See ECF No. 35 at 20.) Here, there is no dispute the

  officers had probable cause to arrest Plaintiff and his wife’s express consent to enter the home.

  Plaintiff cites no authority for the proposition that the officers were required to leave as soon as

  he told them to, and such rule would make little sense under the circumstances of a case like this


                                                    8
Case 1:20-cv-01172-RM-MEH Document 42 Filed 01/12/21 USDC Colorado Page 9 of 13




  one. Thus, Plaintiff has not shown that Defendants Black and Wunderlich violated his rights by

  remaining in his home after he expressed his disapproval of their presence.

         Plaintiff also asserts that the entries into his home after he was arrested violated his

  rights. But “an occupant who is absent due to a lawful detention or arrest stands in the same

  shoes as an occupant who is absent for any other reason.” Fernandez, 571 U.S. at 303. As a

  result, once he was arrested, Plaintiff was no longer “present” for purposes of registering

  objections to the entry of his home. Accordingly, Plaintiff’s arguments regarding the “multiple

  and distinct home entries” after his arrest lack merit. (ECF No. 38 at 10.)

         Defendant Wunderlich’s entry into the garage requires one bit of further analysis. To the

  extent Defendants Nichols and Black may not have had a reasonable belief that Plaintiff’s wife’s

  implied consent to enter the home was sufficient, there is no evidence that Defendant

  Wunderlich was in a similar position. Rather, as discussed above, he had only the information

  Defendant Nichols had reported over the police radio, and that information did not amount to an

  unequivocal refusal to consent to entry. Thus, even assuming Plaintiff’s was “physically

  present” under Randolph during his phone conversation with Defendant Nichols that was

  contemporaneous with his wife providing implied consent, he still has not pleaded allegations

  showing that Defendant Wunderlich acted unreasonably by entering the garage.

         In addition to failing allege conduct by Defendant Wunderlich that violated Plaintiff’s

  rights, Plaintiff has alleged no basis for Defendant Wunderlich to believe that Plaintiff’s rights

  were being violated. Thus, to the extent Plaintiff continues to assert a claim against Defendant

  Wunderlich for failure to intervene (see ECF No. 38 at 10 n.8), he is entitled to qualified

  immunity on that basis as well. Therefore, the Court finds Defendant Wunderlich is entitled to


                                                   9
Case 1:20-cv-01172-RM-MEH Document 42 Filed 01/12/21 USDC Colorado Page 10 of 13




   qualified immunity with respect to Plaintiff’s unlawful entry claim in its entirety. And, although

   Plaintiff has stated an unlawful entry claim against Defendant Black with respect to her entry

   into the garage, she is entitled to qualified immunity with respect to Plaintiff’s claim against her

   based on her entry into the home.

          C.      Municipal Liability

          Plaintiff contends that the magistrate judge erred by concluding that Defendant Douglas

   County is not a proper defendant in this case and that he failed to state a municipal liability

   claim. The Court finds that each basis for dismissing this claim is valid.

          First, Colo. Rev. Stat. § 30-11-105 expressly provides that a suit against a county “shall”

   be brought against the board of county commissioners for that county, and courts have concluded

   that this provision “provides the exclusive method by which jurisdiction can be obtained.”

   Calahan v. Jefferson Cnty., 429 P.2d 301, 302 (Colo. 1967) (en banc); see also Gonzales v.

   Martinez, 403 F.3d 1179, 1182 n.7 (10th Cir. 2005) (“[W]hether because of the plain language of

   the statute or the Plaintiff’s failure to state a valid claim, the action cannot lie against Huerfano

   County.”). Plaintiff provides no compelling reason why this statute should not be controlling.

          Second, Plaintiff’s allegations against Defendant Douglas County are conclusory in any

   event. To establish municipal liability, a plaintiff must demonstrate a “municipal policy or

   custom,” which may take the form of (1) a formal regulation or policy statement, (2) an informal

   custom amounting to a widespread practice that, although not authorized by written law or

   express municipal policy, is so permanent and well settled as to constitute a custom or usage

   with the force of law, (3) the decisions of employees with final policymaking authority, (4) the

   ratification by such final policymakers of the decisions—and the basis for them—of subordinates


                                                     10
Case 1:20-cv-01172-RM-MEH Document 42 Filed 01/12/21 USDC Colorado Page 11 of 13




   to whom authority was delegated subject to these policymakers’ review and approval, or (5) the

   failure to adequately train or supervise employees, so long as that failure results from “deliberate

   indifference” to the injuries that may be caused. Bryson v. City of Okla. City, 627 F.3d 784, 788

   (10th Cir. 2010) (quotation omitted). After establishing a municipal policy or custom, a plaintiff

   must demonstrate a direct causal link between the policy or custom and the injury alleged. Id.

   “Where a plaintiff claims that the municipality has not directly inflicted an injury, but

   nonetheless has caused an employee to do so, rigorous standards of culpability must be applied

   to ensure that the municipality is not held liable solely for the actions of its employee.” Bd. of

   Cnty. Comm’rs v. Brown, 520 U.S. 397, 405 (1997). Finally, the plaintiff must establish that the

   municipal action was taken with deliberate indifference to his rights. Id. at 407. “The deliberate

   indifference standard may be satisfied when the municipality has actual or constructive notice its

   action or failure to act is substantially certain to result in a constitutional violation, and it

   consciously or deliberately chooses to disregard the risk of harm.” Waller v. City and Cnty. of

   Denver, 932 F.3d 1277, 1284 (10th Cir. 2019) (quotation omitted).

           Assuming for present purposes Defendant Black unlawfully entered and searched

   Plaintiff’s garage and that Defendant Nichols unlawfully entered and searched Plaintiff’s garage

   and house, Plaintiff has not shown that Defendant Douglas County had a custom or policy of

   failing to train, supervise, or discipline its police officers. “A municipality’s culpability for a

   deprivation of rights is at its most tenuous where a claim turns on a failure to train.” Connick v.

   Thompson, 563 U.S. 51, 61 (2011). Plaintiff has failed to identify a specific inadequacy in

   training or supervision, much less a direct causal link between such training or supervision and

   the conduct of these officers. “[P]roving that a municipality itself actually caused a


                                                      11
Case 1:20-cv-01172-RM-MEH Document 42 Filed 01/12/21 USDC Colorado Page 12 of 13




   constitutional violation by failing to train the offending employee presents difficult problems of

   proof, and we must adhere to a stringent standard of fault, lest municipal liability under § 1983

   collapse into respondeat superior.” Id. at 70 (quotation omitted). Plaintiff offers only

   conclusory allegations as to how Defendant Douglas County’s training and supervision were

   related to his injury and falls well short of establishing that this Defendant was the “moving

   force” behind the constitutional violations he alleges. See City of Canton v. Harris, 489 U.S.

   378, 389 (1989). Indeed, it is far from a legal certainty that anything Plaintiff might have said to

   Defendant Nichols over the phone could have effected a revocation of his wife’s consent

   (implied or express) for the officers to enter the home. Thus, there is no factual basis to support

   a finding that Defendant Douglas County acted in a way that was likely to result in a violation of

   Plaintiff’s constitutional rights.

           D.      Supervisory Liability

           Plaintiff contends that the magistrate judge erred by concluding he failed to state a

   plausible claim for supervisory liability against Defendant Wunderlich. To state a claim for

   supervisory liability, a plaintiff must show an “affirmative link” between the supervisor and the

   constitutional violation, which includes (1) personal involvement, (2) a sufficient causal

   connection, and (3) a culpable state of mind. Cox v. Glanz, 800 F.3d 1231, 1248 (10th Cir.

   2015). The Court has already rejected Plaintiff’s contention that Defendant Wunderlich’s

   personal conduct can support an unlawful entry claim. Although portions of Plaintiff’s unlawful

   entry claim survive Defendants’ motion to dismiss, the Court discerns no allegations that would

   establish a culpable state of mind on the part of Defendant Wunderlich. From his perspective,

   when the officers entered Plaintiff’s garage, they were acting with the implied consent of his


                                                    12
Case 1:20-cv-01172-RM-MEH Document 42 Filed 01/12/21 USDC Colorado Page 13 of 13




   wife, who had summoned them to the home and provided the code to enter it. Before the officers

   proceeded from the garage into the house, Defendant Nichols had returned from a second

   conversation with Plaintiff’s wife, during which she expressly consented to the officer’s entry.

   Under these circumstances, Plaintiff has failed to state a supervisory liability claim against

   Defendant Wunderlich.

   IV.    CONCLUSION

          Accordingly, the Court

          (1)     OVERRULES Plaintiffs objections (ECF No. 38);

          (2)     ACCEPTS and ADOPTS the Recommendation (ECF No. 35); and

          (3)     GRANTS IN PART and DENIES IN PART Defendants’ motion to dismiss (ECF

   No. 23), as stated above.

          DATED this 12th day of January, 2021.

                                                         BY THE COURT:



                                                         ____________________________________
                                                         RAYMOND P. MOORE
                                                         United States District Judge




                                                    13
